Citation Nr: 0418805	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from February 26, 1952, to 
November 21, 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which denied entitlement to 
service connection because new and material evidence 
sufficient to reopen the claim had not been submitted.  

In October 2003, the veteran gave personal testimony at an RO 
hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  In the RO's April 1953 decision, the veteran's claim for 
entitlement to service connection for a nervous condition was 
denied, the veteran was notified of this decision and 
apprised of his appellate rights; however, he did not appeal 
that decision and the April 1953 decision became final.  

3.  Evidence obtained and associated with the claims file 
since the RO's April 1953 decision is neither new or 
material, nor is it of such significance that, when viewed by 
itself or in conjunction with the evidence previously of 
record, it must be considered in order to fairly decide the 
merits of the veteran's claim for entitlement to service 
connection for an acquired psychiatric condition.  




CONCLUSIONS OF LAW

1.  The RO's April 1953 decision denying the veteran's claim 
for entitlement to service connection for a nervous condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder has not been submitted and the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  

The veteran's application to reopen a claim for entitlement 
to service connection for a nervous condition was received by 
VA in May 2002.  By correspondence, dated in June 2002 and 
again in July 2002, the RO sent the veteran information 
pertaining to the requirements of VCAA.  Thus, he has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by him as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran of what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran originally submitted an application for 
entitlement to service connection for a nervous condition in 
January 1953.  In April 1953, the RO denied the veteran's 
claim for entitlement to service connection for a nervous 
condition.  The RO denied the claim on the basis that the 
veteran was emotionally unstable due to his family situation 
and that his emotional instability was unrelated to service.  
Specifically, the decision stated that the veteran was upset 
because he thought he would be unable to be present with his 
wife when their child was born.  After the veteran's claim 
was denied, he was notified of the RO's decision, he did not 
appeal the decision and, consequently, it became final.  

At the time of the RO's April 1953 denial, the claims file 
consisted of the veteran's service medical records.  During 
service, the veteran was hospitalized for emotional 
instability reaction from September 1952 to November 1952.  
The Board of Medical Survey determined that the emotional 
instability reaction was not incurred in the line of duty and 
that the veteran was unfit for service.  These records 
reported that the veteran was disturbed about his wife's 
delivery of their unborn child, his personality deficits made 
it difficult for him to adjust to other people and that he 
had a low tolerance for minor situations.  The veteran was 
honorably discharged from the Navy in 1952.  

Since the RO's April 1953 decision denying service 
connection, the veteran has submitted duplicative service 
medical records; a written argument in support of his claim, 
received in June 2002; VA outpatient treatment records and 
private treatment records, indicating treatment for anxiety 
and depression; and a transcript of personal testimony given 
at a local hearing in October 2003.  

The veteran submitted a written argument in support of his 
claim for service connected benefits.  While he was aboard 
the naval ship, he admitted that he had feelings of 
nervousness.  He maintained that, on one occasion, he was 
lying down reading a magazine when he endured a disturbance 
from a couple of fellow service man that was so profound, he 
tore his magazine in half.  He likened this disturbance to a 
firecracker going off.  Thereafter, he claimed he was taken 
to the hospital and was told that he was going to be 
discharged.  

Private treatment records from Central Vermont Hospital show 
that the veteran was treated for anxiety in 1998.  Private 
treatment records from Montpelier Health Center show that the 
veteran was seen for depression beginning in June 1998.  The 
records did not offer information relating the veteran's 
complaints and treatment to service.  

The veteran gave personal testimony at an RO hearing in 
October 2003.  He testified to the events and circumstances 
that he felt led to the onset of his acquired psychiatric 
disorder.  He maintained, again, that the incident where his 
fellow service men played a practical joke on him, by 
disturbing him to the point he tore his magazine in half, 
could have been responsible for his hospitalization in 
September 1952.  

When asked whether he had a nervous condition prior to 
service, his response was no.  He was not able to give 
details as to the onset of his claimed nervous disorder, but 
continued to maintain that he was discharged because of a 
nervous disorder.  The veteran testified that he sought 
treatment at a VA Hospital, but decided not to get treatment 
at that time, due to the fact that a hospital staff member 
made him feel uncomfortable about receiving treatment there.  
When asked whether the veteran was currently receiving 
treatment, the veteran's response was yes.  He was prescribed 
medication, but thought that the medication was useless, so 
he stopped taking the prescribed medication.  

VA medical treatment reports reveal that the veteran was seen 
as a new patient in May 2003 with complaints of depression 
and anxiety (claimed as jumpiness).  He gave a 50-year 
history of the disability.  He was diagnosed with depression, 
not otherwise specified.  The treatment records did not 
contain an opinion relating the veteran's depression, or any 
other complaints of a psychiatric disorder, to service.  

New and Material

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  This amendment is effective only for 
claims filed on or after August 29, 2001, as is presently the 
case.  Consequently, the current appeal will be decided under 
the new version of § 3.156(a) as is outlined in the decision 
below.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510,513 (1992).  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  In October 2002, the 
RO determined that the veteran had not submitted new and 
material evidence.  The veteran appealed the claim to the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If the Board's decision is favorable to the veteran, the 
claim must be opened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29, 1994).  

Analysis

The Board has reviewed the medical evidence of record, as 
well as the veteran's written argument and personal 
testimony, and concludes that the veteran has not submitted 
new and material evidence sufficient to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  

The Board notes that both the private treatment records and 
the VA outpatient treatment records are new in the sense that 
the RO did not have the opportunity to review these records 
at the time of the April 1953 denial of service connected 
benefits.  Unfortunately, these records are not material to 
the issue of service connection for an acquired psychiatric 
disorder.  

The veteran's statement submitted in June 2002, offered his 
account of the events and circumstances surrounding, what he 
believed to be, the onset of his psychiatric disorder.  The 
detailed account of the circumstances surrounding his claimed 
injury is new, in the sense that this letter was obviously 
not present in the file for consideration at the time of the 
RO's April 1953 decision.  However, this information is not 
material to the issue of service connection for an acquired 
psychiatric disorder because the information provided does 
not tend to relate the present disability to service.  

The private treatment records from the Central Vermont 
Hospital show that the veteran was seen for complaints of 
anxiety; however, the examiner noted that the diagnosis of 
anxiety was questionable.  Because these records, in the 
first instance, do not offer a definitive diagnosis of a 
psychiatric disorder, and in the second instance, do not 
offer a nexus or link between the complained of anxiety and 
service, these records are not material.  

VA outpatient treatment records show actual treatment for an 
acquired psychiatric disorder.  Beginning in May 2003, the 
veteran was examined for complaints of depression and 
anxiety.  During the examination, the veteran reports his 
account of the onset of the acquired psychiatric disorder.  
He maintained that his nervousness began after he was 
subjected to a disturbing experience during service, which 
was followed by a hospitalization and then discharge.  The 
examiner diagnosed with the veteran with depression, not 
otherwise specified.  There was no mention of a link or nexus 
between the veteran's depression and service, or an event 
occurring therein.  

The personal testimony given at the RO hearing in October 
2003 is best characterized as cumulative evidence.  This 
evidence is new.  However the statement is not material since 
the hearing transcript seems to give the veteran's own 
personal account of the events and circumstances surrounding 
the 1952 hospitalization, as did the previously mentioned 
evidence of record.  

The Board notes that it was previously determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder.  After 
receiving notice that this determination was final, the 
veteran was asked to submit new and material evidence to 
reopen his claim for service connected benefits.  While the 
Board does not dispute the fact that the veteran has 
submitted new evidence, namely the VA outpatient treatment 
reports that diagnosed the veteran with a psychiatric 
disorder, he has not submitted evidence that is material to 
the issue of service connection, specifically, evidence 
relating his acquired psychiatric disorder to service.  

Absent competent medical evidence that tends to establish a 
relationship or link between the veteran's acquired 
psychiatric disorder and active service, the evidence 
submitted since the RO's April 1953 final decision denying 
service connection for a nervous condition is best 
characterized as cumulative.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  See Anglin v. West, 
203 F.3d 1343, 1347 (2000);  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999); Smith v. West, 12 Vet App. 312, 315 
(1999); 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder has not been submitted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



